DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on March 21, 2022.  Claims 1, 7, 9, 12-16 and 18-22 have been amended.  Claims 11 and 17 have been cancelled.  No claims have been added.  Claims 1-10, 12-16 and 18-22 are pending in the application.

Response to Amendment
	Objection to Claim 21 has been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 112(b) of Claims 15-16 and 19-22 have been withdrawn in view of applicant’s amendments.  
Rejections under 35 USC § 103 of Claims 1-10, 15-16 and 19-22 have been withdrawn in view of applicant’s amendments
Rejections under 35 USC § 103 of Claims 11 and 17 have been withdrawn in view of cancellation of claims 11 and 17.

Allowable Subject Matter
Claims 1-10, 12-16 and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Cartellone, M. (US Pat. No. 6,511,531)-which is considered the closest prior art of record, discloses a dry diffuser apparatus (#10), comprising:
a housing (#12, #14) having an air intake aperture (#36), an outlet aperture (#86, #84), and an air flow path within the housing (#12, #14) from the air intake aperture (#36) to the outlet aperture (#86, #84) (see figure 2, column 4, line 45 to column 5, line 6, and column 6, lines 27-31);
a non-liquid evaporative medium (#144) and an air filter (#38) in the housing (#12, #14) (see figure 2 and column 7, lines 45-55);
an air foil (#132) in communication with the evaporative medium (#144) and proximate the outlet aperture (#86) (see figure 2 and column 7, lines 45-55);
a fan (#80) downstream of the air filter (#38) and upstream of the evaporative medium (#144) in the air flow path (see figure 2 and column 5, lines 48-50 and column 6, lines 27-64);
a power supply (#216, #214) (see figure 2 and column 9, line 61 to column 10, line 1); and
programmable controls (#214 control box having #210 fan speed control) configured to control fan speed and fan duty cycle responsive to user input and responsive to properties of the evaporative medium and the air foil (see figure 2 and column 9, line 61 to column 10, line 1).
The differences between Cartellone and the instant invention is that Cartellone fails to disclose: (1) wherein the non-liquid evaporative medium and the air filter are in an integrated cartridge received in the housing and (2) programmable controls configured to control fan speed and fan duty cycled automatically in accordance with a predetermined profile of the evaporative medium over time and responsive to user input. 
In regards to Claim 12, Cartellone, M. (US Pat. No. 6,511,531)-which is considered the closest prior art of record, discloses a method for providing timed diffusion of a substance from a dry evaporative medium comprising:
an apparatus (#10) having a housing (#12, #14) having an air intake aperture (#36), an outlet aperture (#86, #84), and an air flow path within the housing (#12, #14) from the air intake aperture (#36) to the outlet aperture (#86, #84) (see figure 2, column 4, line 45 to column 5, line 6, and column 6, lines 27-31);
providing the dry evaporative medium (#144) and an air filter (#38) in the housing (#12, #14) (see figure 2 and column 7, lines 45-55);
providing an air foil (#132) in communication with the dry evaporative medium (#144) and proximate the outlet aperture (#86) (see figure 2 and column 7, lines 45-55);
providing a low intensity heater (#204) in communication with a power supply (#216, #214), the heater being in proximate communication with the dry evaporative medium (#144) (see figure 2 and column 9, lines 49-65);
providing a fan (#80) in communication with a power supply (#216, #214), the fan being downstream of the air filter (#38) and upstream of the dry evaporative medium (#144) in the air flow path (see figure 2, column 5, lines 48-50, column 6, lines 27-64 and column 9, line 61 to column 10, line 1); and
with the fan (#80), directing air along the air flow path from the air intake aperture (#6) through the air foil (#132) to the outlet aperture (#86) in accordance with programmable controls (#214 control box having #210 fan speed control) setting the speed of the fan (see figure 2 and column 9, line 61 to column 10, line 1).
The differences between Cartellone and the instant invention is that Cartellone fails to disclose: (1) wherein the dry evaporative medium and the air filter are in an integrated cartridge received in the housing, (2) providing an air purifier in communication with a power supply, the air purifier being downstream of the air filter and upstream of the dry evaporative medium in the air flow path, (3) wherein the programmable controls are configured to control fan duty cycle of the air purifier and fan, and provide for automatic adjustment of the fan speed and duty cycle in accordance with a predetermined profile of the dry evaporative medium over time. 
In regards to Claim 18, Cartellone, M. (US Pat. No. 6,511,531)-which is considered the closest prior art of record, discloses a method for providing timed diffusion of a substance from a dry evaporative medium comprising:
an apparatus (#10) having a housing (#12, #14) having an air intake aperture (#36), an outlet aperture (#86, #84), and an air flow path within the housing (#12, #14) from the air intake aperture (#36) to the outlet aperture (#86, #84) (see figure 2, column 4, line 45 to column 5, line 6, and column 6, lines 27-31);
providing the dry evaporative medium (#144) and an air filter (#38) in the housing (#12, #14) (see figure 2 and column 7, lines 45-55);
providing an air foil (#132) in communication with the dry evaporative medium (#144) and proximate the outlet aperture (#86) (see figure 2 and column 7, lines 45-55);
providing a low intensity heater (#204) in communication with a power supply (#216, #214), the heater being in proximate communication with the dry evaporative medium (#144) (see figure 2 and column 9, lines 49-65); and
providing a fan (#80) in communication with a power supply (#216, #214), the fan being downstream of the air filter (#38) and upstream of the dry evaporative medium (#144) in the air flow path (see figure 2, column 5, lines 48-50, column 6, lines 27-64 and column 9, line 61 to column 10, line 1); and with the fan (#80), directing air along the air flow path from the air intake aperture (#6) through the air foil (#132) to the outlet aperture (#86) in accordance with programmable controls (#214 control box having #210 fan speed control) setting the speed of the fan (see figure 2 and column 9, line 61 to column 10, line 1).
The differences between Cartellone and the instant invention is that Cartellone fails to disclose: (1) providing the dry evaporative medium and the air filter in an integrated cartridge in the housing, (2) providing an air purifier in communication with a power supply, the air purifier being downstream of the air filter and upstream of the dry evaporative medium in the air flow path, (3) wherein the programmable controls are configured to control fan duty cycle of the air purifier and fan, (4) wherein the power supply is concealed by a recess in the housing and is configured to be mounted on a standard electrical wall outlet, and (5) wherein a rear portion of the housing comprises a mounting plate and a non-conductive post adapted to be received in a grounding plug of the wall outlet when the power supply is mounted on the wall outlet.
Applicant discloses on paragraph [0019] of instant specification that: “The programmable controls may be used to provide for automatic adjustment of fan speed and duty cycle in accordance with a predetermined profile of the dry evaporative medium over time.  For example, and not by way of limitation, it may be desired to provide a uniform amount of diffused fragrance into a space. An evaporative medium containing the fragrance (or other active) on a support may tend to diffuse fewer molecules of fragrance per unit time into the surrounding area as the amount of active in the support falls. The programmable controls may compensate for the fall off in concentration by increasing the fan speed and/or duty cycle according to a predetermined schedule specific to the fragrance (or other active).  Dry evaporative media may have a tendency to diffuse quickly at the outset and decay over time. The invention provides means for adjusting the mechanical features of the device (such as the fan) in accordance with known properties of the media. This relationship has not been leveraged in the prior art. Moreover, the profile of a particular medium may be recognized by the device, such as by providing RFID and or barcode identification which, when recognized by the device controls, triggers a predetermined duty cycle appropriate for the particular medium.”
Applicant further discloses on paragraph [0022] of instant specification that: “FIG. 4 depicts an arrangement according to an embodiment of the invention, wherein power supply 46 may be concealed in recess 48 in housing 22 and the apparatus may be mounted over a standard electrical wall outlet, using mounting plate 42. In this embodiment, mounting plate 42 can be secured to a standard 110V U.S. wall outlet with a mounting screw positioned through one of the two mounting holes 43 and a non-conductive pin 44 extending from mounting plate 42 is positioned, sized and shaped to be received in a grounding plug of the outlet, stabilizing the mounting.”
There is no reason, motivation or suggestion in Cartellone, alone or in combination, which would motivate one of ordinary skill in the art to have a dry diffuser apparatus and method for providing timed diffusion of a substance from a dry evaporative medium with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759